Name: Commission Regulation (EEC) No 3179/89 of 24 October 1989 amending Regulation (EEC) No 1876/89 as regards the fixing of the monetary compensatory amounts in respect of certain processed cereals products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 10 . 89 Official Journal of the European Communities No L 308/7 COMMISSION REGULATION (EEC) No 3179/89 of 24 October 1989 amending Regulation (EEC) No 1876/89 as regards the fixing of the monetary compensatory amounts in respect of certain processed cereals products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 of 28 June 1989 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application (3), as last amended by Regulation (EEC) No 3137/89 0 ; Whereas a difference has been introduced in the import levy on clipped oats and on the other products falling within CN code 1104 22 10 ; whereas, in order to avoid deflections of trade, the same difference should be applied when calculating the monetary compensatory amounts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . In the table in part 1 of Annex I, the lines covered by CN code 1104 22 10 are replaced by the following subject to any subsequent amendment : Positive Negative CN code Table Additional code Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal ElJ l DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc * 1104 22 10 11-7 7158 7159  716,03 1 263,58 11,241 19,836    1716,4 3029,0  2. In the appendix to Annex I (additional codes), the following table is added : ' TABLE 11-7 CN code Description Additional code 1104 22 10  Clipped oats  Other 7158 7159' Article 2 This Regulation shall enter into force on the Monday following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p . 6. 0 OJ No L 182, 3 . 7. 1987, p . 1 . 0 OJ No L 188, 1 . 7. 1989, p. 1 . O OJ No L 306, 23 . 10 . 1989, p . 1 .